Advisory Opinion. Per Curiam: Pursuant to your request for an advisory opinion in the above entitled cause, based upon the foregoing statement of facts, and the exhibits attached to and made a part of such statement, all of which have been submitted by you, in the matter of the claim of Sarah E. Shively against the Illinois Emergency Belief Commission, we beg to submit the following conclusions and opinion, based upon such statement and exhibits, to wit: On the 25th day of January, A. D. 1936, the claimant and the respondent were operating under and bound by the provisions of the Workmen’s Compensation Act. On said date the claimant sustained accidental injuries which arose put of and in the course of her said employment. Under the provisions of Section 8-A of the Workmen’s Compensation Act, the respondent is required to provide the necessary first aid, medical and surgical services, and all necessary medical, surgical and hospital services thereafter, limited, however, to that which is reasonably required to cure or relieve from the effects of the injury. The respondent failed and neglected to provide any medical, surgical or hospital services whatsoever. The claimant therefore secured the necessary medical, surgical and hospital services and paid therefor as follows: To Passavant Hospital, hospital services... $ 52.50 To Dr. Emil Hauser, medical services..... 200.00 To Elizabeth Jansen, physiotherapy treatments ................................. 30.00 To Dr. J. S. Galloway, medical services... 5.00 To Dr. R. L. Van Dellen, medical services.. 43.00 Total ........................... $330.50 No claim is made by the claimant for temporary disability or for partial or total permanent disability. We are therefore of the opinion that claimant is entitled to receive from the Illinois Emergency Relief Commission the amount paid and advanced by her for medical, surgical and hospital services as aforesaid, to wit, the sum of Three Hundred Thirty Dollars and Fifty Cents ($330.50). We are further of the opinion that payment of such claim should be made by the Illinois Emergency Relief Commission out of any funds held by it and allocated for the payment of such claims.